DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
	Claim rejections based on prior art

		Applicant's arguments filed 07/05/2021 with respect to claims 1-9 and 21-31 have been fully considered but are moot in view of new interpretation of the reference based on most recent amendment of the claims.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-9 and 21-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollu (US pub. 2017/0052916), hereinafter, “Kollu”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claims 1 and 21, Kollu discloses a method of accessing a non-volatile memory (NVM) (PCIe NVME SSD storage 516 of fig. 5, as disclose in paragraphs 0037 and 0040) of a NVM device (the combination of switch core 456/895, port 452 and chassis 600. Looking at fig. 8, see paragraph 0042, which states that port 882 is connected to retimer 606/host 602, which has the SSD; see also fig. 7) by a host (processor complex 702 of fig. 8 combined with computer connected to serial interface 875 or ethernet PHY 885, as discloses in paragraph 0040), the method comprising: establishing a first direct peripheral component interconnect express (PCIe) link (in fig. 8, see path from processor complex 702 to port 882 via 825 and 835, bypassing 830, leading to SSD inside chassis 600, host 602, as also disclose in fig. 7 and paragraphs 0040 and 0041) between a PCIe layer of the host and a PCIe layer of the NVM device (see fig. 7, which shows two direct PCIe points along the path between processor complex 702 and host array 602) and a second direct PCIe link (in fig. 8, see path from system interface 840 to both processor complex 702 via 825 and to port 882 via 835, bypassing and 830, leading to SSD which is inside chassis 600, host 602, as also disclose in fig. 7 and paragraphs 0040 and 0041) between the PCIe layer of the host and a PCIe later of a peripheral device (system interface 840 combined with the system that connects to it) (see figs. 7 and 8, which show two direct points along the path between system interface 840 and processor complex 702. The points are parts of a PCIe system), wherein the host and the NVM device are coupled (see fig. 7. Note: this limitation is confusing because it calls for the host and the NVM device to be just coupled, while above limitation calls for a direct ‘link’ between the host and the NVM device); initializing a PCIe memory space mapping one or more portions of the NVM of the NVM device to a host memory space through the first direct PCIe link between the host and the NVM device (see fig. 8 and paragraph 0041); and routing data directly from the peripheral device through the second direct PCIe link to the first direct PCIe link by addressing the PCIe memory space mapping the one or more portions of the NVM of the NVM device (see fig. 8 and paragraph 0041). 

3.         As per claim 2, Kollu discloses “The method of claim 1” [See rejection to claim 1 above], wherein the routed data bypasses a volatile memory of the host (see fig. 8). 

4.         As per claim 3, Kollu discloses wherein the routed data bypasses a driver layer (transmit/receive FIFOs 832, as discloses in paragraph 0041) of the NVM device (see fig. 8). 

5.         As per claim 4, Kollu discloses wherein the data is routed from the peripheral device through the second direct PCIe link and through the first direct PCIe link to a data-path layer (port groups 835, as discloses in paragraph 0041) of the NVM device (see fig. 8). 

6.         As per claim 5, Kollu discloses wherein the data-path layer performs a sequential write operation of the data to the NVM (see paragraphs 0041 and 0042). 

7.         As per claim 6, Kollu discloses wherein the routed data bypasses a NVM express (NVMe) driver of the host (see fig. 8). 

8.         As per claim 7, Kollu discloses wherein the routed data bypasses a NVMe driver (storage system 830, as discloses in paragraph 0041) of the NVM device (see fig. 8). 

9.         As per claim 8, Kollu discloses, further comprising advertising supported alignment modes of the NVM device to the host (note, this limitation as being interpreted as transmitting data related to the NVM device to the host; therefore, see fig. 8 and paragraph 0041, which teach frames to processor complex 702, part of equated host). 

10.         As per claim 9, Kollu discloses, further comprising: receiving a selection of an alignment mode by the host (note, this limitation as being interpreted as receiving data from the host; therefore, see fig. 8 and paragraph 0041, which teach frames from processor complex 702); or proceeding in a default alignment mode responsive to an alignment mode selection not being received from the host within a timeout period. 

11.         As per claim 22, Kollu discloses, further comprising negotiating an alignment size of a minimum transaction packet size to load/store commands with the host (see paragraph 0043).

12.         As per claim 23, Kollu discloses, further comprising executing load/store commands sequentially (see paragraph 0043).

13.         As per claim 24, Kollu discloses, further comprising executing load/store commands in parallel to read/write commands in different portions of the NVM (see paragraph 0070).

14.         As per claim 25, Kollu discloses, further comprising accessing the one or more portions of the NVM of the NVM device through the PCIe layer of the NVM device (see fig. 7).

15.         As per claim 26, Kollu discloses, wherein the routed data is passed from the peripheral device to the PCIe layer of the host and from the PCIe layer of the host to the PCIe layer of the NVM device (see figs. 7 and 8).

16.         As per claim 27, Kollu discloses, wherein the routed data is further passed from the PCIe layer of the NVM device to a data path layer of the NVM device and from the data path layer of the NVM device to the NVM (see figs. 7 and 8).

17.         As per claim 28, Kollu discloses a computing system, comprising: a peripheral device (system interface 840 combined with the system that connects to it) (see figs. 7 and 8, which show two direct points along the path between system interface 840 and processor complex 702. The points are parts of a PCIe system) comprising a first peripheral component interconnect express (PCIe) layer; a host (processor complex 702 of fig. 8 combined with computer connected to serial interface 875 or ethernet PHY 885, as discloses in paragraph 0040) coupled to the peripheral device (see figs. 7, 8 and 10), wherein the host comprises a second PCIe layer (see figs. 7 and 8); a non-volatile memory (NVM) device (the combination of switch core 456/895, port 452 and chassis 600. Looking at fig. 8, see paragraph 0042, which states that port 882 is connected to retimer 606/host 602, which has the SSD; see also fig. 7) coupled to the host (see figs. 7, 8 and 10), wherein the NVM device comprises a third PCIe layer (see figs. 7, 8 and 10), an NVM (PCIe NVME SSD storage 516 of fig. 5, as disclose in paragraphs 0037 and 0040), and a controller (PCIe port 452/900, as disclose in figs. 7, 9 and paragraph 0051), wherein the controller comprises an anomaly detector module (see claims 29 and 30 below); means for establishing a first direct PCIe link (in fig. 8, see path from processor complex 702 to port 882 via 825 and 835, bypassing 830, leading to SSD inside chassis 600, host 602, as also disclose in fig. 7 and paragraphs 0040 and 0041) between the second PCIe layer of the host and the third PCIe layer of the NVM device (see fig. 7, which shows two direct PCIe points along the path between processor complex 702 and host array 602) and a second direct PCIe link (in fig. 8, see path from system interface 840 to both processor complex 702 via 825 and to port 882 via 835, bypassing and 830, leading to SSD which is inside chassis 600, host 602, as also disclose in fig. 7 and paragraphs 0040 and 0041) between the second PCIe layer of the host and a first PCIe layer of a peripheral device (system interface 840 combined with the system that connects to it) (see figs. 7 and 8, which show two direct points along the path between system interface 840 and processor complex 702. The points are parts of a PCIe system); means for initializing a PCIe memory space mapping one or more portions of the NVM of the NVM device to a host memory space through the first direct PCIe link between the host and the NVM device (see fig. 8 and paragraph 0041); and means for routing data directly from the peripheral device through the second direct PCIe link to the first PCIe link by addressing the PCIe memory space mapping the one or more portions of the NVM of the NVM device (see fig. 8 and paragraph 0041).

18.         As per claim 29, Kollu discloses wherein the anomaly detector module comprises: a parameter tracking module (FC TX FDS 912 and FC RX FDS 914 of fig. 9); a normal-pattern fitting module (IOH 920); and an anomaly determination module (CPUs 918).

19.         As per claim 30, Kollu discloses wherein the anomaly detector module comprises a countermeasure module (PCIe TX FDS and PCIe RX FDS 906).

20.         As per claim 31, Kollu discloses, further comprising: means for establishing driver access to the NVM (see fig. 10).
 
CLOSING COMMENTS

Conclusion
    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

	a(1) CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-9 and 21-31 have received a final action on the merits.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

   b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181